PER CURIAM.
We reverse the final judgment of the trial court accelerating the balance due on a promissory note, entering judgment thereon for the full principal balance due together with interest from the date of default, and awarding attorney’s fees based on section 57.105, Florida Statutes (1987).
The trial court erroneously accelerated the balance due when the note contained no acceleration clause. See Bardill v. Holcomb, 215 So.2d 64 (Fla. 4th DCA 1968). The appellee was entitled to a judgment only for the payments past due at the time of the judgment plus interest accruing on each payment as it came due.
Because there was a justiciable issue with regard to the right to acceleration, the award of attorney’s fees under section 57.105, Florida Statutes (1987) is also reversed.
Reversed and remanded for further proceedings.
DOWNEY and WARNER, JJ., and WESSEL, JOHN D., Associate Judge, concur.